20-10887-tmd Doc#61 Filed 09/14/20 Entered 09/14/20 18:22:02 Main Document Pg 1 of 1
  Hearing shall be held on 9/21/2020 at 02:45 PM in
  https://ao-courts.webex.com/meet/davis. Movant is responsible for
  notice.




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is MOOT.



  Dated: September 14, 2020
                                                    ________________________________________
                                                                 TONY M. DAVIS
                                                       UNITED STATES BANKRUPTCY JUDGE
  ____________________________________________________________



                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

   IN RE:

   WC 1ST AND TRINITY LP

                                                 T §
                                                   §
                                                   §                  Case No. 20-10885

   WC 3RD AND CONGRESS LP
                                 O                 §
                                                   §                  Case No. 20-10887
                                                   §
   WC 1ST AND TRINITY GP LLC                       §                  Case No. 20-10886
                                                   §
   WC 3RD AND CONGRESS GP LLC                      §                  Case No. 20-10888
                 O
                  Debtors                          §


                       ORDER GRANTING RECEIVER’S UNOPPOSED
                            MOTION FOR STATUS CONFERENCE
M

         On this day, the Court considered the Receiver’s Unopposed Motion for Status Conference.

  Having considered the Motion, any responses to same, and arguments of counsel, the Court is of

  the opinion that the motion should be GRANTED.

         It is therefore ORDERED that a Status Conference is set for ________________________.
                                                    ###
